DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly clarified limitation “the adapter window being connected to the connecting member and being rotatable around the connecting element away from a plane of a back surface of the computing device”. In the exemplary closest prior art cited in previous Office action, neither O’Neill 614 nor O’Neill 315 teaches the differentiating limitation. US PGPUB 2012/0088558, made of record by Song teaches in Fig. 1C an adapter window (i.e., rotatably interconnected upper portion 103) being connected to a connecting member (i.e., axis 804) and being rotatable around the connecting element away from a plane of a back surface of a computing device (e.g., “a portable electronic device (e.g., smartphone, music player, or camera)” in [0035]). However, Song’s adapter window is not related to receiving a camera adapter. It is not obvious to combine Song’s technique with the technique of O’Neill 614 or O’Neill 315.
Claims 2-16 are allowed because they depend on claim 1.
Claim 17 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly clarified limitation “the adapter window being rotatable away from a plane of a back surface of the computing device”. In the exemplary closest prior art cited in previous Office action, neither O’Neill 614 nor O’Neill 315 teach the differentiating limitation. US PGPUB 2012/0088558, made of record by Song teaches in Fig. 1C an adapter window (i.e., rotatably interconnected upper portion 103) being connected to a connecting member (i.e., axis 804) and being rotatable around the connecting element away from a plane of a back surface of a computing device (e.g., “a portable electronic device (e.g., smartphone, music player, or camera)” in [0035]). However, Song’s adapter window is not related to receiving a camera adapter. It is not obvious to combine Song’s technique with the technique of O’Neill 614 or O’Neill 315.
Claims 18-19 are allowed because they depend on claim 1.
Claim 20 is allowed for reasons given in previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693